Per Curiam.
An appearance specially to demand security for costs from a non-resident plaintiff is not a general appearance within section 237 of the Civil Practice Act. That section enumerates the only methods by which appearance may be made.
*212The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Present — Dowling, P. J., Merrell, Finch, McAvot and Proskauer, JJ.
Ordered reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.